Name: Commission Regulation (EEC) No 2572/86 of 12 August 1986 amending Regulation (EEC) No 2040/86 laying down detailed rules for the application of the co-responsibility levy in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 8 . 86 Official Journal of the European Communities No L 229/25 COMMISSION REGULATION (EEC) No 2572/86 of 12 August 1986 amending Regulation (EEC) No 2040/86 laying down detailed rules for the appli ­ cation of the co-responsibility levy in the cereals sector processing are used as animal feed on the holding, provided that :  the processing machinery is part of the temporary or permanent agricultural installations of the farm, and  if the holding is divided into more than one production unit, it is run by a single management using a single labour force and a single set of machinery and equipment for all the units compri ­ sing the holding. Member States shall define what is meant by an agri ­ cultural holding for the purposes of this Regulation.' 3 . The following paragraph is added to Article 3 . 'When exempted cereals are consigned to another Member State the document certifying that they are Community cereals shall carry one of the following endorsements stamped by the customs office of depar ­ ture : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975, on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Article 4 (7) thereof, Whereas Article 4 of Regulation (EEC) No 2727/75 provides for the introduction of a co-responsibility levy system applicable to cereals produced in the Community ; whereas implementing rules for this system were adopted by Commission Regulation (EEC) No 2040/86 (') ; whereas experience has shown that greater precision is required in these rules in the matter of determination of quantities subject to the levy at first stage processing and in the matter of quantities exempted from the levy ; Whereas it is also necessary to introduce procedures covering the movement of exempted cereals between Member States ; Whereas the Management Committee for Cereals has not issued an opinion within the time limit set by its Chairman,  Reventa de existencias de intervenciÃ ³n exonerada de la tasa de corresponsabilidad en virtud del artÃ ­ ­ culo 3 del Reglamento (CEE) n ° 2040/86  Gensalg af interventionslagre, der er fritaget for medansvarsafgift jf. artikel 3 i forordning (EÃF) nr. 2040/86 HAS ADOPTED THIS REGULATION :  Weiterverkauf von InterventionsbestÃ ¤nden , die von der Mitverantwortungsabgabe gemÃ ¤Ã  Artikel 3 der Verordnung (EWG) Nr. 2040/86 befreit sind  Ã Ã º Ã ½Ã ­Ã ¿Ã ÃÃ Ã »Ã ·Ã Ã · Ã Ã Ã ½ Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ¬Ã Ã Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã , Ã ±ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ¼Ã ­Ã ½Ã · Ã ±ÃÃ  Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã Ã Ã ½Ã ÃÃ µÃ Ã ¸Ã Ã ½Ã Ã Ã · ­ Ã Ã ±Ã  Ã ´Ã Ã ½Ã ¬Ã ¼Ã µÃ ¹ Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 3 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2040/86  Resale of intervention stocks, exempted from the co-responsibility levy under Article 3 of Regulation (EEC) No 2040/86 Article 1 Regulation (EEC) No 2040/86 is hereby amended as follows : 1 . The second subparagraph of Article 1 ( 1 ) is replaced by the following : 'Determination of quantities subject to the levy by virtue of first-stage processing shall be on the basis of quantities of cereals covered by the levy arrangements that are taken into the premises of the undertaking for the purpose of undergoing such processing.' 2 . The second subparagraph of Article 1 (2) is replaced by the following : 'Cereals shall be exempted from the levy where first- stage processing is carried out by the farmer on his own agricultural holding and the products of the  Revente de stocks d intervention , exonÃ ©rÃ ©e du prÃ ©lÃ ¨vement de coresponsabilitÃ © en vertu de l'ar ­ ticle 3 du rÃ ¨glement (CEE) n0 2040/86  Vendita di prodotti provenienti dalle scorte d inter ­ vento, in esenzione dal prelievo di corresponsabilitÃ a norma dell'articolo 3 del regolamento (CEE) n . 2040/86  Wederverkoop van interventievoorraden , vrijgesteld van de medeverantwoordelijkheidsheffing op grond van artikel 3 van Verordening (EEG) nr. 2040/86  Revenda de existÃ ªncias de intervenÃ §Ã £o isenta da taxa de corresponsabilidade, por forÃ §a do artigo 3? do Regulamento (CEE) n? 2040/86 . » (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2) OJ No L 139, 24. 5 . 1986, p. 29 . V) OJ No L 173, 1 . 7 . 1986, p . 65 . No L 229/26 Official Journal of the European Communities 15 . 8 . 86  Ingevoerde . . . (graansoort vermelden) vrijgesteld van de medeverantwoordelijkheidsheffing op grond van artikel 4 van Verordening (EEG) nr. 2040/86  Sementes de . . : (especificar o cereal) importadas, isentas da taxa de corresponsabilidade, por forÃ §a do artigo 4? do Regulamento (CEE) n? 2040/86. » 4 . In Article 4, the last sentence is deleted, the following two paragraphs are added . ' In response to an application accompanied by satisfac ­ tory evidence of importation the competent authority shall issue a certificate of entitlement to exemption from the co-responsibility levy for the imported cereals . Extracts from the certificate may be issued . When exempted cereals are consigned to another Member State the document certifying that they are Community cereals shall carry one of , the following endorsements stamped by the customs office of depar ­ ture :  Granos de . . . (especificar el cereal de que se trate) importados, exonerados de la tasa de corresponsabi ­ lidad en virtud del artÃ ­culo 4 del Reglamento (CEE) n ° 2040/86 5 . Points (b) and (d) in Article 6 are replaced by the follo ­ wing : '(b) the quantities involved in the above mentioned deliveries with the date of delivery '(d) the quantities of cereals processed, and the date of processing, whether they were subject to the levy or exempted from it.' 6 . The following sentence is added to Article 7 ( 1 ): 'Member States may also ask operators to provide addi ­ tional information to that given in the declaration specified in Article 2 ( 1 ).' 7 . The Annex is replaced by the Annex to this Regula ­ tion .  IndfÃ ¸rt . . . (kornart) i form af kerner, fritaget for medansvarsafgift jf. artikel 4 i forordning (EÃF) nr. 2040/86  Einfuhr . . . (Angabe der . Getreideart), von der Mitverantwortungsabgabe gemÃ ¤Ã  Artikel 4 der Verordnung (EWG) Nr. 2040/86 befreit  Ã £ÃÃ Ã Ã ¿Ã ¹ . . . (Ã ½Ã ± Ã ±Ã ½Ã ±Ã Ã µÃ Ã ¸Ã µÃ ¯ Ã Ã ¿ Ã µÃ ¯Ã ´Ã ¿Ã  Ã Ã ¿Ã Ã Ã ¹Ã Ã ·Ã Ã ¿Ã ) ÃÃ ¿Ã Ã µÃ ¹Ã Ã ¬Ã ³Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ¼Ã ­Ã ½Ã ¿Ã ¹ Ã ±ÃÃ  Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã Ã Ã ½Ã ÃÃ µÃ Ã ¸Ã Ã ½Ã Ã Ã ·Ã Ã ±Ã  Ã ´Ã Ã ½Ã ¬Ã ¼Ã µÃ ¹ Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2040/86  Imported . . . (name of cereal) grain exempted from the co-responsibility levy under Article 4 of Regu ­ lation (EEC) No 2040/86  Grains de ... (spÃ ©cifier la cereale) importes, exonÃ ©rÃ ©s du prÃ ©lÃ ¨vement de coresponsabilitÃ © en vertu de l'article 4 du rÃ ¨glement (CEE) n0 2040/86 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The provisions set out at points 1 , 2 and 5 of Article 1 shall however be applicable with effect from 1 July 1986 .  Chicchi di ... (specificare il cereale) importati , esentati dal prelievo di corresponsabilitÃ a norma dell'articolo 4 del regolamento (CEE) n . 2040/86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 August 1986 . For the Commission Frans ANDRIESSEN Vice-President 15 . 8 . 86 Official Journal of the European Communities No L 229/27 ANNEX ANNEX Name : Address : certifies that he processed the following quantities of cereals in the month of : Quantity processed Subject/Exempt Levy collected &lt; Subject to co-responsibility levy Exempted from co-responsibility levy (certificate attached) :  cereals purchased from an intervention agency (Article 3 of Regulation (EEC) No 2040/86) 0  imported cereals (Article 4 of Regulation (EEC) No 2040/86) 0  cereals exempted under Commission Regulation (EEC) No 1871 /86 (') 0  cereals exempted under Commission Regulation (EEC) No 2096/86 (2) 0 (') OJ No L 162, 18 . 6 . 1986, p . 18 . 2 OJ No L 180, 4. 7 . 1986, p . 19 .'